.                [signature]
                                                                                 Declarant
                           CERTIFICATE OP SERVICE
  Icertify that atrue copy of
                           of the^ove
                              the ajxjve Motion to Extend Temporary Restraining
Order has this day been served                  [electronically    transmission to an
»i„^™,:„ er           •      red" 'frfcX
                                      '•"       LcrcraronieaHy by
                                                                oy transmission to an
electronic filing service provider for service through the state's electronic filing
manager or mperson or by mail by depositing it in the mail postpaid and properly
addressed or by commercial delivery service by depositing it with the commercial
delivery service naid and nmnm-lir «aa^«^a         i   *!^i   -    -                    .
                                                ^Wt^^^i
                                                                               signature]
                                                                       (RcL 114-9/2014 Pub.719)
                                                                           />'J7/»*\
May 27, 2015
       Ucijfc d\ %Mul
            dJfo$^
^-/S




         /^ l(0^rJ4^^L




                        ///7/v
                                               Fax Confirmation Report
Date/Time            MAY-26-2015 01:54PM TUB
Fax Number           5128549082
Fax Name             TRAVCO INFO DESK
Model Name           Phaser 3635MFP



Total Pages Scanned:
No.   Remote Station                  Start Time           Duration Page                          Mode     Job Type Result

001   85124740717                     05-26 01:52PM        01'03           007/007                EC      HS          CP


Abbreviations:
HS:Host Send            PL: Polled Local                CP:Completed                        TS:Terminated by System
HR:Host Receive         PR: Polled Remote               FA: Fail                            TU:Terminated by User
MS:Mailbox Save         WS:Waiting To Send              RP: Report                          G3:Group3
MP: Mail box Print      EC: Error Correct




                                                                               U03J314 paoeid 3£utri!di




                                                                                  u0ijc\UiO|ui y?ns Ann




                                                                     £         iwijisdjojsqiiiiifj

                                                                    •~ffifl tiiquinK sttouj
                                                                               :»1




                                  .f^-^ai

                                                      lisqs .n.ioj xojl«<«|BJ i"BJ«iri
                                   Library Patron Fax Cover Sheet

Travis County
Law Library
                      Phone Number:                                          'fyU^Jifll /faty*774l&
                        Fax Number.:




                      Phone Number:           £/'7ty*~ /jty/rf
                      Fax Number.: ^-/£_- V4l/-0j/47
                    Number of pages:   ^7 /^A^O




                The information contained on the attached pages, which are being
                transmitted by a fax machine located in a Travis County Law Library, has
                been prepared, assembled, and compiled by a private citizen acting in his/her
                own capacity, without the control, direction, endorsement, sponsorship or
                control of Travis County.

                Travis County and the Law Library staff make no representation or warranty,
                express or implied, or assume any legal liability or responsibility for the
                contents of the information contained on these pages, nor for the accuracy,
                completeness, usefulness, timeliness, or fitness for any particular purpose of
                any such information.

                Travis County, and its officials, agents and employees shall not be liable for
                any loss or injury, however arising, resulting in whole or in part from the use
                of any information contained in the information being transmitted or from any
                reliance placed thereon.
                                                                                                   FILE COPY




                                         Court of Appeals
                                            THIRD DISTRICT OF TEXAS
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                         JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                             May 19,2015


Ms. Mary E. Allen
General Delivery
823 Congress, Suite 150
Austin, TX 78701


RE:      Court of Appeals Number:      03-14-00670-CV
         Trial Court Case Number:      C-l-CV-14-007235


Style:    Mary E. Allen
          v. Wells Branch Self Storage


Dear Ms. Allen:

         On May 18, 2015, appellant's motion for extended temporary restraining order was received
in this Court but was not flled because it fails to include a certificate of service and certificate of
conference. See Tex. R. App. P. 9.5 and 10.1(a)(5). Appellant is requested to file a certificate of
service and certificate of conference along with the $10 filing fee on or before May 29.2015. See
Tex. R. App. P. 5.


                                                       Very truly yours,

                                                       JEFFREY D. KYLE, CLERK



                                                       BY:     f : <--Sr/fry/iiY

                                                               Liz Talerico, Deputy Clerk



cc:      Ms. Emily Newell